United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1792
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Virgil Bryant,                           *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 5, 2006
                                 Filed: July 12, 2006
                                  ___________

Before COLLOTON, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

        Federal inmate Virgil Bryant appeals the district court’s1 order committing him
to the custody of the Attorney General under 18 U.S.C. § 4245, which provides for the
involuntary hospitalization of an imprisoned person suffering from a mental disease
or defect, until treatment is no longer needed or the expiration of the inmate’s
sentence, whichever occurs first. After a hearing, the district court found the
government had met its burden of establishing by a preponderance of evidence that


      ¹The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
Bryant suffers from a mental illness requiring treatment in a suitable facility. See 18
U.S.C. § 4245(d) (burden of proof). Having carefully reviewed the record, we
conclude the district court’s finding was not clearly erroneous. See United States v.
Eckerson, 299 F.3d 913, 914-15 (8th Cir. 2002) (per curiam) (standard of review).

       Specifically, the government offered a June 2004 report prepared by mental
health professionals who were involved with Bryant’s care at the Federal Medical
Center (FMC) in Rochester, Minnesota, where Bryant is confined. These FMC
professionals diagnosed psychotic disorder, substance abuse (in remission), and
antisocial personality traits; they opined that Bryant’s symptoms would likely remit
if he accepted appropriate psychiatric treatment, but it was highly unlikely he would
accept such treatment of his own volition, and without it his symptoms could
intensify; and they recommended Bryant’s commitment under section 4245. The
opinions of the FMC professionals supported the district court’s order.

       Accordingly, we affirm the judgment of the district court. Counsel’s motion
to withdraw is granted.
                       ______________________________




                                         -2-